      Case 1:20-cv-01397-JPO Document 1-1 Filed 02/18/20 Page 1 of 1




 ^vutef states of %mei.. %    fflmteh £>tatetf Uatent atth tErahemark (©ffrre




                     YUMMIE BY HEATHER THOMSON




Reg. No. 4,553,312                      TIMES THREE CLOTHIER, LLC (NEW YORK LIMITED LIABILITY COMPANY)
                                        12TH FLOOR
Registered June 17, 2014 56i seventh avenue
                                        NEW YORK, NY 10018
Int. CI.: 25
                                        FOR: CLOTHING, NAMELY, DRESSES, SHIRTS, UNDERGARMENTS, LINGERIE, SHORTS,
                                        HOSIERY, AND LEGGINGS, IN CLASS 25 (U.S. CLS. 22 AND 39).
TRADEMARK
                                        FIRST USE 4- 1-20 1 1 ; IN COMMERCE 4- 1 -20 1 1 .
PRINCIPAL REGISTER
                                        THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR
                                        TICULAR FONT, STYLE, SIZE, OR COLOR.


                                        THENAME(S), PORTRAIT(S), AND/OR SIGNATURE(S) SHOWN IN THE MARK IDENTIFIES
                                        "HEATHER THOMSON", WHOSE CONSENT(S) TO REGISTER IS MADE OF RECORD.


                                        SN 86-036,087, FILED 8-13-2013.


                                        NAKIA HENRY, EXAMINING ATTORNEY




              VST -WO I
                      i-2
                         &
       0
       3
                          $
                             1
      I                      s




 Deputy Director of the United States
   Patent and Trademark Office
